  USDC IN/ND case 3:20-cv-00609-MGG document 18 filed 05/21/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOHN D. NELLIST,

               Petitioner,

                      v.                             CAUSE NO. 3:20-CV-609-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       John D. Nellist, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decisions (MCF-20-1-799 and MCF-20-2-167) at the Miami

Correctional Facility in which a disciplinary hearing officer (DHO) found him guilty of

engaging in unauthorized financial transactions in violation of Indiana Department of

Correction Offenses 220. Following disciplinary hearings, he was sanctioned with a loss

of one hundred twenty days earned credit time and demotions in credit class.

       In the petition, Nellist represents that he completed the administrative appeal

process but concedes that he did not raise the grounds raised in the petition during that

process. Generally, State prisoners must exhaust State court remedies to obtain habeas

relief in federal court. 28 U.S.C. § 2554. To avoid procedural default, ”a habeas

petitioner must fully and fairly present his federal claims to the state courts.” Boyko v.

Parke, 259 F.3d 781, 788 (7th Cir. 2001). “Fair presentment requires the petitioner to give

the state courts a meaningful opportunity to pass upon the substance of the claims later

presented in federal court.” Id. However, “Indiana does not provide judicial review of
  USDC IN/ND case 3:20-cv-00609-MGG document 18 filed 05/21/21 page 2 of 2


decisions by prison administrative bodies, so the exhaustion requirement in 28 U.S.C. §

2254(b) is satisfied by pursuing all administrative remedies.” Moffat v. Broyles, 288 F.3d

978, 981-82 (7th Cir. 2002). Because Nellist did not pursue administrative remedies with

respect to his habeas claims, the court cannot grant habeas relief, and the habeas

petition is denied.

       If Nellist wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES John D. Nellist leave to proceed in forma pauperis on appeal.

       SO ORDERED this May 21, 2021.


                                                         s/Michael G. Gotsch, Sr.
                                                         Michael G. Gotsch, Sr.
                                                         United States Magistrate Judge




                                             2
